         Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 1 of 13




                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

                                                               :
JAKUB MADEJ                                                    :
                                                               :        CIVIL ACTION NO.
                          PLAINTIFF                            :        3:20-cv-00991-JCH
                                                               :
v.                                                             :
                                                               :
YALE UNIVERSITY, ET AL                                         :
                                                               :
                          DEFENDANTS                           :
                                                               :        OCTOBER 6, 2020

                 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
                    MOTION TO DISMISS AND MOTION TO STRIKE

        The defendants, Yale University, Yale Health,1 Patrick M. Noonan, Harold Rose, Caroline

Hendel, Paul Genecin, and Lorraine Siggins, have moved to dismiss the plaintiff’s Amended

Complaint for lack of personal jurisdiction and insufficient service of process because the

plaintiff’s attempt to serve the defendants via certified mail does not comply with Rule 4 of the

Federal Rules of Civil Procedure. In the event that the motion to dismiss is denied, the defendants

also move to strike certain allegations pursuant to Rule 12(f) because they are immaterial,

impertinent, and/or scandalous. This memorandum of law supports that motion.

I.      Procedural Background

        In an Amended Complaint dated August 28, 2020, the pro se plaintiff asserts claims of

fraud, declaratory judgment, fraudulent misrepresentation, violation of the Connecticut Unfair

Trade Practices Act, fraudulent inducement, aiding and abetting fraud, civil conspiracy, and

negligence in connection with the alleged disclosure of his medical records to defense counsel in



1
 It should be noted that Yale Health is part of Yale University; it is not a separate entity. See, Exhibit A attached
hereto.
            Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 2 of 13




Madej v. Yale University, 3:20-cv-00133-JCH (“Madej I”), after the plaintiff placed his medical

treatment at issue in that action.2 In an Affirmation of Service dated September 11, 2020, Haley

Kim states that, on September 2, 2020, she served each defendant with the summons and complaint

“by sending true and correct copies of those documents via U.S. certified mail, return receipt

requested.” (ECF No. 25, ¶ 2; ECF No. 25-1, ¶ 2; ECF No. 25-2, ¶ 2; ECF No. 25-3, ¶ 2.) Also

attached to the Affirmation of Service are copies of the certified mail receipts and e-mails from

the United States Postal Service regarding proof of delivery.

           After receiving the Amended Complaint through the Court’s electronic notification system,

defense counsel e-mailed the plaintiff on September 2, 2020 to inform him that defense counsel

would be representing all of the defendants. Defense counsel also indicated that all of the

defendants were willing to waive service and requested that the plaintiff forward the standard

waiver of service form. The plaintiff never replied to this e-mail.3 This was not the first time that

defense counsel offered to waive service in this action. When defense counsel learned of the

plaintiff’s initial complaint while accessing PACER in connection with Madej I, defense counsel

contacted the plaintiff to inform him that he had not properly served the defendants. 4 Defense

counsel offered to waive service on behalf of Yale University and Yale Health, but the plaintiff



2
  It should be noted that, under Connecticut law, consent of the patient is not required for the disclosure of the patient’s
medical information “by a physician, surgeon or other licensed health care provider against whom a claim has been
made, or there is a reasonable belief will be made, in such action or proceeding, to the physician’s, surgeon’s or other
licensed health care provider’s attorney or professional liability insurer or such insurer’s agent for use in the defense
of such action or proceeding….” Conn. Gen. Stat. § 52-146o. Similarly, the regulations governing the Health
Insurance Portability and Accountability Act provide that a covered entity is not required to obtain an authorization
for the use or disclosure of psychotherapy notes “to defend itself in a legal action or other proceeding brought by the
individual.” 45 C.F.R. 164.508(a)(2)(i)(c). Thus, Yale University’s disclosure of the plaintiff’s medical records from
Yale Health to defense counsel after the plaintiff placed his medical treatment at issue in Madej I, by filing a motion
for temporary restraining order regarding a prescription for medication was in accordance with state and federal law.

3
    A copy of the September 2, 2020 e-mail is attached hereto as Exhibit B.

4
    A copy of the e-mail correspondence between the plaintiff and defense counsel is attached hereto as Exhibit C.


                                                             2
        Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 3 of 13




refused, stating that “a waiver of service is discretionary, and never available as a matter of right.”

(Ex. C, p. 2.) Consequently, Yale University and Yale Health moved to dismiss the complaint for

lack of personal jurisdiction and insufficient service of process. (ECF No. 14.) Thereafter, when

discussing the service of the amended complaint prior to the filing of that complaint, defense

counsel again indicated that he had permission to accept service for the defendants as long as the

plaintiff provided the wavier of service form at the same time. (Ex. C, p. 1.). Instead, the plaintiff

chose to improperly serve the defendants via certified mail without providing the defendants with

a waiver of service form. The plaintiff is familiar with the waiver of service form; defense counsel

sent it to the plaintiff when Madej I was initially filed, and the plaintiff avoided the costs of service

by utilizing the waiver of service form in that action.

II.     Legal Standard

        “Before a federal court may exercise personal jurisdiction over a defendant, the procedural

requirement of service of summons must be satisfied.” (Internal quotations omitted.) Dynegy

Midstream Servs. V. Trammochem, 451 F.3d 89, 94 (2d Cir. 2006). “[D]espite the liberal

construction of Rule 4 and the latitude to be given to pro se plaintiffs, noncompliance with Rule 4

generally warrants dismissal.” Cole v. Traveler’s Ins. Co., 2000 U.S. Dist. LEXIS 22211 *3

(D.Conn. March 22, 2000) (Droney, J.), citing McGann v. New York, 77 F.3d 672, 674 (2d Cir.

1996); Grammenos v. Lemos, 457 F.2d 1067, 1070 (2d Cir. 1972.) “[T]he plaintiff bears the

burden of proving adequate service.” Dickerson v. Napolitano, 604 F.3d 732, 752 (2d Cir. 2010).

        On a motion made by a party, “[t]he court may strike from a pleading an insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).




                                                   3
          Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 4 of 13




III.     Argument

         A.        The Complaint Should Be Dismissed for Failure to Comply with Rule 4(h)(1).

         Rule 4(h)(1) of the Federal Rules of Civil Procedure governs the service of a corporation

in a judicial district of the United States and provides that a corporation must be served “(A) in

the manner prescribed by Rule 4(e)(1) for serving an individual; or (B) by delivering a copy of the

summons and of the complaint to an officer, a managing or general agent, or any other agent

authorized by appointment or by law to receive service of process and – if the agent is one

authorized by statute and the statute so requires – by also mailing a copy of each to the defendant.”

Since the plaintiff did not serve the corporate defendants in compliance with either Rule 4(h)(1)(A)

or (B), the Court lacks jurisdiction over Yale University and Yale Health and the plaintiff’s

complaint should be dismissed.

                   1.       The plaintiff failed to effect service under Rule 4(h)(1)(A).

         In order to comply with Rule 4(h)(1)(A), the plaintiff was required to effect service in the

manner prescribed by Rule 4(e)(1), which provides that an individual may be served by “following

state law for serving a summons in an action brought in courts of general jurisdiction in the state

where the district court is located or where service is made.” Conn. Gen. Stat. § 52-50(a) states:

“All process shall be directed to a state marshal, a constable or other proper officer authorized by

statute, or, subject to the provisions of subsection (b) of this section, to an indifferent person.”5

Conn. Gen. Stat. § 52-54 provides: “The service of a writ of summons shall be made by the officer



5
  Subsection (b) provides in relevant part: “Process shall not be directed to an indifferent person unless more
defendants than one are named in the process and are described to reside in different counties in the state, or unless,
in case of a writ of attachment, the plaintiff or one of the plaintiffs, or his or their agent or attorney, makes oath before
the authority signing the writ that the affiant truly believes the plaintiff is in danger of losing his debt or demand unless
an indifferent person is deputed for the immediate service of the writ or other process.” Since all of the defendants
are described in the Amended Complaint as residing in New Haven County, subsection (b) does not permit service by
an indifferent person.


                                                             4
         Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 5 of 13




reading it and the complaint accompanying it in the hearing of the defendant or by leaving an

attested copy thereof with him or at his usual place of abode. When service is made by leaving an

attested copy at the defendant’s usual place of abode, the officer making service shall note in his

return the address at which such attested copy was left.” Conn. Gen. Stat. § 52-57(c) states: “In

actions against a private corporation, service of process shall be made either upon the president,

the vice president, an assistant vice president, the secretary, the assistant secretary, the treasurer,

the assistant treasurer, the cashier, the assistant cashier, the teller or the assistant teller or its general

or managing agent or manager or upon any director resident in this state, or the person in charge

of the business of the corporation or upon any person who is at the time of service in charge of the

office of the corporation in the town in which its principal office or place of business is located.”

The plaintiff’s attempt to serve the corporate defendants by having an indifferent person mail the

summons and complaint via certified mail does not comply with these statutes.

        In Cole v. Travelers Ins. Co., 2000 U.S. Dist. LEXIS 22211 *4 (D.Conn. March 22, 2000)

(Droney, J.), the defendants moved to dismiss the plaintiff’s complaint, arguing that the plaintiff

failed to serve them properly under Rule 4(h)(1) or Conn. Gen. Stat. § 52-57(c). The pro se

plaintiff claimed that he properly served the defendants by sending copies of the summons and

complaint to them via certified mail with return receipt requested. Judge Droney observed:

“[D]espite the liberal construction of Rule 4 and the latitude to be given to pro se plaintiffs,

noncompliance with Rule 4 generally warrants dismissal.” Id. at *3. Judge Droney concluded that

the plaintiff’s failure to serve the defendants’ officers or agents personally, or to include waiver of

service forms with the copies of the summons and complaint that he mailed to the defendants, was

fatal to the plaintiff’s attempted service pursuant to Rule 4(h). Consequently, the district court

lacked jurisdiction. Id. at *4-6. See also, O’Hara v. MortgageIT, Inc., 2019 U.S. Dist. LEXIS



                                                      5
        Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 6 of 13




162967 *23-24 (D.Conn. September 24, 2019) (Shea, J.) (mailing process to business locations of

corporate defendants was improper service under federal and state law); Yalincak v. Sherman,

2007 U.S. Dist. LEXIS 76989 *3 (D.Conn. October 17, 2007) (Nevas, J.) (“Under both the federal

rules and Connecticut statute, neither an individual nor a corporation may be served by certified

mail or by personal service at the individual’s place of business or the business’s headquarters.

Fed. R. Civ. P. 4(e) & 4(h); Conn. Gen. Stat. § 52-57.”); Howard v. Albertus Magnus College,

2003 Conn.Super. LEXIS 1869 *3 (July 2, 2003) (“Section 52-50 has no provision for service by

certified mail.”)

       In order to comply with Connecticut law, the present plaintiff was required to direct service

to a state marshal, constable, or other proper office to serve the corporate defendants via the

methods described in Conn. Gen. Stat. § 52-57(c). The plaintiff’s attempt to serve the corporate

defendants by having an indifferent person mail the summons and complaint via certified mail was

insufficient to effect service under Connecticut law. Therefore, the Court lacks jurisdiction over

Yale University and Yale Health and the plaintiff’s complaint should be dismissed.

               2.     The plaintiff failed to effect service under Rule 4(h)(1)(B).

       Rule 4(h)(1)(B) provides that service may be made by “delivering a copy of the summons

and of the complaint to an officer, a managing or general agent, or any other agent authorized by

appointment or by law to receive service of process and – if the agent is one authorized by statute

and the statute so requires – by also mailing a copy of each to the defendant.” “A plain reading of

Rule 4 establishes that service by certified mail is not an approved method for service of process

under federal law….” Morris v. N.Y. Gaming Comm’n, 2019 U.S. Dist. LEXIS *7 (W.D.N.Y.

March 14, 2019), adopted, 2019 U.S. Dist. LEXIS 96848 (W.D.N.Y. June 10, 2019). Since the




                                                6
        Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 7 of 13




plaintiff attempted to serve the corporate defendants by certified mail, service is improper and the

Court lacks personal jurisdiction.

        In Morris, the pro se plaintiff attempted to serve each defendant by certified mail. The

defendant moved to dismiss, arguing that service by certified mail was not sufficient under either

federal or New York law. Morris v. N.Y. Gaming Comm’n, 2019 U.S. Dist. LEXIS 96848 *5

(W.D.N.Y. June 10, 2019). Since service by certified mail was not an approved method for service

of process under federal law, the magistrate judge recommended that the motion to dismiss be

granted for insufficient service of process, which recommendation was thereafter adopted. Id. at

*7-8.

        Similarly, in Jordan v. Forfeiture Support Assocs., 928 F.Supp.2d 595, 594 (E.D.N.Y.

March 5, 2013), the pro se plaintiff served the defendant with the summons and complaint via

certified mail. To support her argument that she had properly served the defendant, the plaintiff

submitted postal receipts verifying that she sent certain unidentified documents to the defendant’s

office in Virginia via certified mail. Ruling on the defendant’s motion to dismiss, the court

observed: “[N]othing in Rule 4(h)(1)(B) provides that service by certified mail constitutes

adequate service of process.” Id. at 595. Accordingly, the court found that the plaintiff’s attempts

to serve the defendant via certified mail was insufficient. Id. at 596. See also, Terrell v. NBC

Universal Media, LLC, 2019 U.S. Dist. LEXIS 118566 (E.D.N.Y. July 16, 2019) (Internal

quotations omitted) (dismissing complaint because “[s]ervice of a summons and complaint on a

corporation by certified mail does not satisfy the requirements of Rule 4(h)(1)…”)

        The present plaintiff’s attempt to serve the corporate defendants via certified mail is

improper under Rule 4(h)(1)(B). Therefore, the Court lacks jurisdiction over Yale University and

Yale Health and the plaintiff’s complaint should be dismissed.



                                                 7
        Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 8 of 13




        B.      The Complaint Should Be Dismissed for Failure to Comply with Rule 4(e).

        Rule 4(e) of the Federal Rules of Civil Procedure governs the service of process on an

individual and provides that an individual must be served by “(1) following state law for serving

a summons in an action brought in courts of general jurisdiction in the state where the district court

is located or where service is made; or (2) doing any of the following: (A) delivering a copy of the

summons and of the complaint to the individual personally; (B) leaving a copy of each at the

individual’s dwelling or usual place of abode with someone of suitable age and discretion who

resides there; or (C) delivering a copy of each to an agent authorized by appointment or by law to

receive service of process.” Since the plaintiff did not serve the individual defendants in

compliance with either Rule 4(e)(1) or (2), the Court lacks jurisdiction over Attorney Noonan,

Attorney Rose, Attorney Hendel, Dr. Genecin, and Dr. Siggins and the plaintiff’s complaint should

be dismissed.

                1.      The plaintiff failed to effect service under Rule 4(e)(1).

        In order to comply with Rule 4(e)(1), the plaintiff was required to serve the individual

defendants in accordance with Connecticut law. Conn. Gen. Stat. § 52-50(a) states: “All process

shall be directed to a state marshal, a constable or other proper officer authorized by statute, or,

subject to the provisions of subsection (b) of this section, to an indifferent person.”6 Conn. Gen.

Stat. § 52-54 provides: “The service of a writ of summons shall be made by the officer reading it

and the complaint accompanying it in the hearing of the defendant or by leaving an attested copy

thereof with him or at his usual place of abode. When service is made by leaving an attested copy

at the defendant’s usual place of abode, the officer making service shall note in his return the



6
 As noted above, since all of the defendants are described in the Amended Complaint as residing in New Haven
County, subsection (b) does not permit service by an indifferent person.


                                                     8
        Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 9 of 13




address at which such attested copy was left.” Conn. Gen. Stat. § 52-57(a) states: “Except as

otherwise provided, process in any civil action shall be served by leaving a true and attested copy

of it, including the declaration or complaint, with the defendant, or at his usual place of abode, in

this state.” The plaintiff’s attempt to serve the individual defendants by having an indifferent

person mail the summons and complaint via certified mail does not comply with these statutes.

       In Peia v. United States Bankr. Courts, 2001 U.S. Dist. LEXIS 14328 (D.Conn. May 22,

2001) (Dorsey, J.), the pro se plaintiff mailed, by certified mail return receipt requested, a copy of

the summons and complaint to the residence of the individual defendant. A notice of action and

request to waive service of process was not included. The district court noted that, as a pro se

party the plaintiff was entitled to some deference in meeting the pleading requirements. However,

that deference did not extend to altering service of process requirements. Id. at *1-2. Since the

defendant was an individual, the plaintiff was required to comply with Rule 4(e) to effectuate

service. Rule 4(e)(1) allowed for service of process in the same manner Connecticut law provides

for service of a summons upon a defendant in an action brought before Connecticut’s courts of

general jurisdiction. The relevant statues were Conn. Gen. Stat. §§ 52-50 and 52-57. Since an

officer did not serve the summons and complaint on the defendant personally or by leaving it at

his usual place of abode, the plaintiff’s mere mailing a copy of the summons and complaint to the

defendant’s residence was insufficient. Id. at *4-5. See also, Yalincak v. Sherman, 2007 U.S.

Dist. LEXIS 76989 *3 (D.Conn. October 17, 2007) (Nevas, J.) (“Under both the federal rules and

Connecticut statute, neither an individual nor a corporation may be served by certified mail or by

personal service at the individual’s place of business or the business’s headquarters. Fed. R. Civ.

P. 4(e) & 4(h); Conn. Gen. Stat. § 52-57.”); Howard v. Albertus Magnus College, 2003




                                                  9
       Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 10 of 13




Conn.Super. LEXIS 1869 *3 (July 2, 2003) (“Section 52-50 has no provision for service by

certified mail.”)

       In order to comply with Connecticut law, the present plaintiff was required to direct service

to a state marshal, constable, or other proper officer to serve the individuals defendants via the

methods described in Conn. Gen. Stat. § 52-54. The plaintiff’s attempt to serve the individual

defendants by having an indifferent person mail the summons and complaint via certified mail was

insufficient to effect service under Connecticut law. Therefore, the plaintiff’s complaint should

be dismissed because the Court lacks jurisdiction over Attorneys Noonan, Rose, and Hendel and

Drs. Genecin and Siggins.

               2.      The plaintiff failed to effect service under Rule 4(e)(2).

       As noted above, Rule 4(e)(2) provides three methods for effecting service on an individual:

(1) delivering a copy of the summons and of the complaint to the individual personally; (2) leaving

a copy of each at the individual’s dwelling or usual place of abode with someone of suitable age

and discretion who resides there; or (3) delivering a copy of each to an agent authorized by

appointment or by law to receive service of process. Certified mail is not one of those methods.

See, Peia v. United States Bankr. Courts, 2001 U.S. Dist. LEXIS 14328 (D.Conn. May 22, 2001)

(Dorsey, J.) (service of the summons and complaint via certified mail is insufficient under Rule

4(e)(2).) The plaintiff’s attempt to serve the individual defendants by having an indifferent person

mail the summons and complaint via certified mail was insufficient to effect service under Rule

4(e)(2).   Therefore, the plaintiff’s complaint should be dismissed because the Court lacks

jurisdiction over Attorneys Noonan, Rose, and Hendel and Drs. Genecin and Siggins.




                                                 10
       Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 11 of 13




       C.      Immaterial, Impertinent, and Scandalous Allegations Should be Stricken.

       In the event that the defendants’ motion to dismiss the complaint is not granted, the

defendants move to strike Paragraphs 41 through 50 and that portion of Paragraph 56 that states

“Faced with an unpredictable and rising risk after Ms. Wang’s death” from the Amended

Complaint because the allegations are immaterial, impertinent, and scandalous. Those paragraphs

of the amended complaint describe in great detail the suicide of a Yale student more than five years

ago. There is absolutely no reason to believe that this information will be admissible at trial, and

the plaintiff should not be allowed to keep that information in his complaint. “Under Rule 12(f),

a motion to strike generally requires a showing that (1) no evidence in support of the allegations

would be admissible; (2) that the allegations have no bearing on the issues in the case; and (3) that

to permit the allegations to stand would result in prejudice to the movant.” (Internal quotations

omitted.) GEOMC Co. v. Calmare Therapeutics, Inc., 2016 U.S. Dist. LEXIS 144735, at *9

(D.Conn. October 19, 2016) (Bolden, J.)

       The plaintiff’s claims are based on the disclosure of his medical records to defense counsel

in Madej I, after the plaintiff placed his medical treatment at issue by moving for a temporary

restraining order in that action seeking to require Yale University to provide the plaintiff with a

prescription for medication. The apparent suicide of another student more than five years ago has

no bearing on the plaintiff’s claims in this action. It is important to note that the plaintiff has not

alleged that he suffered from or sought treatment at Yale Health for any suicidal tendencies or

ideation. Since the plaintiff’s claims are limited to the disclosure of his medical records to defense

counsel in another action brought by the plaintiff against Yale University, any evidence concerning

another student’s apparent suicide would not be admissible at the trial of this action. The only

purpose of including the allegations concerning Ms. Wang’s death in the Amended Complaint is



                                                  11
       Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 12 of 13




to engender a bias against Yale University. For these reasons, Paragraphs 41 through 50 and that

portion of Paragraph 56 that states “Faced with an unpredictable and rising risk after Ms. Wang’s

death” should be stricken from the Amended Complaint.

IV.    Conclusion

       By attempting to serve the defendants via certified mail, the plaintiff has failed to comply with

Rule 4 of the Federal Rules of Civil Procedure. Therefore, the plaintiff’s complaint should be

dismissed for lack of personal jurisdiction due to improper service of process. In the event that the

motion to dismiss is not granted, Paragraphs 41 through 50 and that portion of Paragraph 56 that

states “Faced with an unpredictable and rising risk after Ms. Wang’s death” should be stricken

from the Amended Complaint because they are immaterial, impertinent, and scandalous.




                                                 THE DEFENDANTS,

                                                 YALE UNIVERSITY, YALE HEALTH,
                                                 PATRICK M. NOONAN, HAROLD ROSE,
                                                 CAROLINE HENDEL, PAUL GENECIN, AND
                                                 LORRAINE SIGGINS


                                           By:                 /s/
                                                 PATRICK M. NOONAN – CT00189
                                                 COLLEEN NOONAN DAVIS – CT27773
                                                 DONAHUE, DURHAM & NOONAN, P.C.
                                                 Concept Park
                                                 741 Boston Post Road, Suite 306
                                                 Guilford, CT 06437
                                                 Telephone: (203) 458-9168
                                                 Fax: (203) 458-4424
                                                 Email: pnoonan@ddnctlaw.com




                                                  12
       Case 3:20-cv-00991-JCH Document 27-1 Filed 10/06/20 Page 13 of 13




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail
to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties
may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                                 13
